This appeal, by appellant, is from a judgment of conviction for the offense of violating the prohibition law, by having whisky in his possession.
There is but one question involved, and this pertains to the action of the court in refusing to defendant the general affirmative charge; it being the contention of the defendant that the state failed to meet the burden of proof necessary to a conviction. This insistence is untenable and cannot be sustained. The evidence adduced by the state was ample in every way to sustain the charge, and if believed beyond a reasonable doubt, to warrant the jury in finding the verdict rendered. The evidence being in conflict, the trial court properly submitted the case to the jury for its determination. There was no error in the refusal of the requested charge, and as the record is regular in all respects, it is ordered that the judgment of conviction from which this appeal was taken will stand affirmed.
Affirmed.